DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant has listed more than 660 references for consideration in 7 separately submitted Information Disclosure Statements (IDSs).
Several references have not been considered, either because the submitted reference is in a non-English language, there in no publication date listed for the reference, or the reference could otherwise not be found in the file.1  The references not considered are indicated with 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claim 3 is objected to for improper English grammar.
With respect to claim 3, the language “downstream the entry zone” is improper English.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1, 20, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claim 1, it is not at all clear what is meant by “undesired species.”  Such limitation renders the claim indefinite.
With respect to claims 20 and 21, the claims recite the limitation “the downstream processing elements.”  There is insufficient antecedent basis for this limitation in the claims.
Claim 24 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
With respect to claim 24, the claim does not further limit claim 22 from which claim 24 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sambrook (US 2007/0187314), either alone or in combination with Warner (US 7,566,428).
With respect to claims 1-28, Examiner adopts the view of the European Patent Office examiner in the written opinion of related PCT application PCT/US21/48704 which is included in the file for courtesy of the Applicant.  Thus, claims 1-28 are rejected on the same grounds and for the same reasons as articulated therein.  For additional context, Examiner notes that Sambrook and Warner are both directed to methods for the flow of fluid materials through porous beds (see respective Abstract of each reference), and thus are considered to be in the same field of art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/Randy Boyer/
Primary Examiner, Art Unit 1771

	
	




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 If the unconsidered reference is one that is both: (1) published in English; and (2) includes a publication date, then the reason for non-consideration is that a copy of the reference could not be located in the file.